Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Shawn Dewayne Rucker appeals the district court’s order revoking his supervised release, rejecting his claim that he was entitled to a two-level reduction in his offense level based upon the amendments to the crack cocaine sentencing guidelines, and imposing a twenty-one-month sentence upon revocation of supervised release. We have reviewed the record and find no re*237versible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rucker, No. 5:03-cr-00097-1 (S.D.W.Va. July 15, 2008); see also United States v. Forman, 553 F.3d 585, 588-89 (7th Cir.), cert. denied, — U.S. -, 129 S.Ct. 1924, 173 L.Ed.2d 1071 (2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.